                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION


STUDIO 417, INC., GRAND STREET DINING,
LLC, GSD LENEXA, LLC, TREZOMARE
OPERATING COMPANY, LLC, and V’S                       Case No. 20-cv-03127-SRB
RESTAURANT, INC., each individually on behalf
of all others similarly situated,

              Plaintiffs,

v.

THE CINCINNATI INSURANCE COMPANY,
INC.,

              Defendant.


JACOB RIEGER & COMPANY LLC,
HEIM MASTER TENANT LLC, HEIM
BUILDING LLC, TIGER NOTIONS INC. D/B/A
JAZZ A LOUISIANA KITCHEN, LINEAR
                                                      Case No. 4:20-cv-00681-SRB
NOTIONS INC. D/B/A JAZZ A LOUISIANA
KITCHEN / PAPA VIC’S THE JIGGER, RACING
NOTIONS INC. D/B/A JAZZ A LOUISIANA                   Related to: K.C. Hopps v. The
KITCHEN, VIENNA GROUP LLC D/B/A                       Cincinnati Ins. Co., Inc., Case
GRUNAUER, MUSICAL THEATRE HERITAGE,                   No. 4:20-cv-00437-SRB
INC., individually and on behalf of other similarly
situated insureds,

              Plaintiffs,

v.

THE CINCINNATI INSURANCE COMPANY,
INC.,

              Defendant.


           MOTION FOR APPOINTMENT OF INTERIM CLASS COUNSEL
                     AND SUGGESTIONS IN SUPPORT




        Case 6:20-cv-03127-SRB Document 57 Filed 10/08/20 Page 1 of 13
       Pursuant to Federal Rule of Civil Procedure 23(g), Plaintiffs Studio 417, Inc., Grand

Street Dining, LLC, GSD Lenexa, LLC, Trezomare Operating Company, LLC, and V’s

Restaurant, Inc. (collectively, “Studio 417 Plaintiffs”), and Plaintiffs Jacob Rieger & Company

LLC, Heim Master Tenant LLC, and Heim Building LLC; Tiger Notions Inc. d/b/a Jazz A

Louisiana Kitchen, Linear Notions Inc. d/b/a Jazz A Louisiana Kitchen / Papa Vic’s The Jigger,

and Racing Notions Inc. d/b/a Jazz A Louisiana Kitchen; Vienna Group LLC d/b/a Grunauer;

and Musical Theatre Heritage, Inc. (collectively, “Rieger Plaintiffs”) respectfully request the

appointment of Patrick J. Stueve of Stueve Siegel Hanson LLP (“SSH”) and Thomas A.

Rottinghaus of Wagstaff & Cartmell LLP (“Wagstaff Cartmell”) as Interim Co-Lead Class

Counsel. A proposed order is being submitted in conjunction with this Motion.

       I.      NATURE OF THE CASE

       Businesses across the country have been devastated by the ongoing COVID-19

pandemic. Since the disease began to spread rapidly across the country in late February and early

March 2020, almost every business has had to shut down or suspend operations, at least for a

time, and have taken other drastic and unprecedented action to protect their customers,

employees, and general public from COVID-19. Many businesses have insurance policies that

protect them against events like COVID-19. But the insurance industry appears to be taking a

uniform approach to the current pandemic of denying claims for coverage.

       Defendant The Cincinnati Insurance Company, Inc. (“Cincinnati Insurance”) denied

insurance claims made by the Studio 417 Plaintiffs and Rieger Plaintiffs. As a result, both groups

of Plaintiffs filed suit against Defendant in this Court. On April 27, 2020, Wagstaff Cartmell

along with co-counsel Brandon Boulware of Boulware Law and Todd Johnson of Votava Nantz




                                     2 57 Filed 10/08/20 Page 2 of 13
         Case 6:20-cv-03127-SRB Document
& Johnson, LLC filed the Studio 417 case. 1 On August 24, 2020, SSH, along with co-counsel

Kent Emison of Langdon & Emison LLC, John Schirger of Miller Schirger LLC, and Richard F.

Lombardo of Shaffer Lombardo Shurin, P.C., filed the Rieger case. Both Studio 417 and Rieger

assert claims for declaratory judgment and breach of contract on behalf of the named Plaintiffs

and other similarly situated policyholders, arising from Defendant’s refusal to pay claims related

to COVID-19 as required by insurance agreements it sold to Plaintiffs and other insureds. If

appointed, Mr. Stueve and Mr. Rottinghaus would file a motion asking to consolidate these two

cases.

         II.    LEGAL ARGUMENT

         A.     The Standards for Appointing Class Counsel

         Federal Rule of Civil Procedure 23(g) was codified in 2003 to respond “to the reality that

the selection and activity of class counsel are often critically important to the successful handling

of a class action.” See Fed. R. Civ. P. 23(g), Committee Notes on Rules, 2003 Amendment. It

provides that a court “may designate interim counsel to act on behalf of a putative class before

determining whether to certify the action as a class action.” Fed. R. Civ. P. 23(g)(3).

Appointment of interim class counsel can be a useful tool to protect the interests of the class

during pre-certification activities. See Manual for Complex Litigation (Fourth) § 21.11 (2009)

(hereinafter “Manual”). As the Advisory Committee Notes recognize, interim counsel would be

charged with conducting pre-certification discovery, motion practice, and any settlement

discussions on behalf of the proposed class as well as the named representatives. Fed. R. Civ. P.

23(g), Committee Notes on Rules, 2003 Amendment; accord Manual § 21.11 (explaining
1
  On June 1, 2020, Studio 417 filed a First Amended Complaint adding Grand Street Dining,
LLC, GSD Lenexa, LLC, Trezomare Operating Company, LLC, and V’s Restaurant, Inc. as
additional class representatives and Thomas A. Rottinghaus and Tyler W. Hudson of Wagstaff
Cartmell as additional class counsel.




                                      3 57 Filed 10/08/20 Page 3 of 13
          Case 6:20-cv-03127-SRB Document
benefits of having interim class counsel manage pre-certification matters). Appointing interim

counsel to perform these functions eliminates potential confusion and duplicative efforts.

       While neither Rule 23(g)(3) nor the Advisory Committee Notes explicitly set forth the

standards to be applied in choosing interim class counsel, it is generally accepted that the Rule

23(g)(1)(A) factors that apply when designating class counsel after certification also apply in

choosing interim class counsel. See Crocker v. KV Pharmaceutical Co., 2009 WL 1297684, at *1

(E.D. Mo. 2009) (same criteria apply to selection of interim class counsel). Rule 23(g)(1)(A)

states that courts shall consider the following factors when considering the appointment of class

counsel:

               (i)    the work counsel has done in identifying or investigating potential
                      claims in the action;

               (ii)   counsel’s experience in handling class actions, other complex
                      litigation, and the types of claims asserted in the action;

               (iii) counsel’s knowledge of the applicable law; and

               (iv) the resources that counsel will commit to representing the class.

Fed. R. Civ. P. 23(g)(1)(A)(i)-(iv). The Court may also consider “any other matter pertinent to

counsel’s ability to fairly and adequately represent” the class members and their interests. Fed.

R. Civ. P. 23(g)(1)(B). All of these factors weigh strongly in favor of appointing Mr. Stueve and

Mr. Rottinghaus as Interim Co-Lead Counsel for the proposed classes of insureds named in the

Studio 417 and Rieger complaints.

       B. Patrick Stueve and Thomas Rottinghaus Should Be Appointed as Co-Lead Counsel

       All of the relevant considerations under Rule 23(g) favor the appointment of SSH and

Wagstaff Cartmell as co-lead counsel for the class of businesses affected by the denial of

business interruption insurance coverage by Cincinnati Insurance.

       Proposed Interim Co-Lead Counsel have spent significant time and effort investigating



                                       4 57 Filed 10/08/20 Page 4 of 13
           Case 6:20-cv-03127-SRB Document
and preparing to file cases on behalf of insureds for covered losses arising from COVID-19.

Importantly, Wagstaff Cartmell and SSH (and their respective co-counsel) defeated motions to

dismiss filed by Defendant in this Court. See Studio 417, Inc. v. Cincinnati Ins. Co., No. 20-CV-

03127-SRB, --- F. Supp.3d ---, 2020 WL 4692385 (W.D. Mo. Aug. 12, 2020); Order (Dkt. 29),

K.C. Hopps, Ltd. v. The Cincinnati Ins. Co., No. 20-cv-00437-SRB (W.D. Mo. Aug. 12, 2020)

(SSH and Langdon & Emison). The Rieger case involves the same Defendant, Cincinnati

Insurance Company, as Studio 417 and K.C. Hopps, and Defendant filed an Answer in response

to Plaintiffs’ Class Action Complaint, likely reflecting the futility of filing a second motion to

dismiss given the similarity of the language of the policies at issue. 2 Defendant also chose to

answer, rather than move to dismiss, another putative class action filed by Boulware Law and

Wagstaff Cartmell. See Posh KC, LLC, et al. v. The Cincinnati Ins. Co., No. 20-cv-00675 (W.D.

Mo. Sept. 19, 2020). 3

       The proposed Interim Co-Lead Class Counsel have filed 17 total lawsuits to date against

insurance companies for losses from COVID-19 4 and plan to file more. In evaluating and filing


2
 In addition to K.C. Hopps and this case, SSH and Langdon & Emison also filed a case against
Defendant in the United States District Court for the District of Kanas. See Promotional
Headwear Int’l v. The Cincinnati Ins. Co., Inc., No. 20-cv-2211-JAR-GEB (D. Kan.).
Defendant’s Motion to Dismiss is fully briefed and awaiting decision.
3This Court also denied another motion to dismiss in COVID-19 litigation that was opposed by
SSH and Langdon & Emison. See Order (Dkt. 20), Blue Springs Dental Care, LLC, et al. v.
Owners Ins. Co., No. 20-CV-00383 (W.D Mo. Sept. 21, 2020).
4
 Promotional Headwear Int’l v. The Cincinnati Ins. Co., No. 20-cv-2211-JAR-GEB (D. Kan.);
Zwillo V, Corp d/b/a Westport Flea Market Bar & Grill v. Lexington Ins. Co., No. 20-cv-00339-
RK (W.D. Mo.); Alliance Radiology, P.A. v. Continental Casualty Co., No. 20-cv-02218-JAR-
GEB (D. Kan.); Blue Springs Dental Care LLC, et al., No. 20-cv-00383-SRB (W.D. Mo.); Club
31 Sports Bar & Lounge, LLC a/k/a Club 31 Sports Bar & Grill, No. 20-cv-00397-BCW (W.D.
Mo.); 632 Metacom Inc. d/b/a Hometown Tavern v. Certain Underwriters at Lloyd’s London
Subscribing to Policy No. XSZ146282, No. 20-cv-03905-UA; RPR Enterprises, Inc., d/b/a
Topsy’s Popcorn & Ice Cream et al. v. Union Ins. Co., No. 20-cv-02256-JWB-GEB (D. Kan.);
K.C. Hopps, Ltd. v. The Cincinnati Ins. Co., No. 20-cv-00437-RK (W.D. Mo.); Rockhurst



                                     5 57 Filed 10/08/20 Page 5 of 13
         Case 6:20-cv-03127-SRB Document
these cases, SSH and Wagstaff Cartmell have reviewed and analyzed hundreds of different

insurance policies; prepared and submitted claims on behalf of clients; communicated with

insurance companies and responded to questions from insurance companies about submitted

claims; engaged experts in a variety of areas, including epidemiology; and performed substantial

legal research. Apart from the motions to dismiss this Court has decided, the defendant-insurer in

seven of the cases SSH and co-counsel initiated have filed a motion to dismiss, requesting

complete dismissal of the case.

       Further, the proposed Interim Co-Lead Counsel have aggressively prosecuted the cases

against Cincinnati Insurance in this Court. In Studio 417, the Court entered a scheduling order

establishing class certification, fact and expert discovery, and other pretrial deadlines as well as a

trial date. The Studio 417 Plaintiffs have already served written discovery, and Defendant (after

receiving a 30-day extension) will produce documents and interrogatory answers on October 16.

Plaintiff also served discovery in the K.C. Hopps case. Thus, although these cases are in their

early stages, the proposed Interim Co-Lead Counsel (including their co-counsel) have spent

considerable time litigating them and pushing their cases forward.

       In addition, as set forth in detail below, and in the attached declarations, Mr. Stueve and

Mr. Rottinghaus and their respective firms have extensive experience handling complex

commercial litigation, class actions, and MDL cases, and they possess significant knowledge of

University and Maryville Univ. v. Factory Mutual Ins. Co., No. 20-cv-00581-BCW (W.D. Mo.);
Benedictine College v. Zurich Am. Ins. Co., No. 20-cv-02361-JWB-KGG (D. Kan.); Patrick B.
Lillis DDS v. Aspen Am. Ins. Co.; No. 20-cv-02368-EFM-GEB (D. Kan.); Scott Craven DDS PC
and Met Building LLC v. Cameron Mutual Ins. Co., No. 20CY-CV063812 (Circuit Court of Clay
County, Missouri); Jacob Rieger & Co. LLC, et al. v. The Cincinnati Ins. Co., Inc., No. 20-cv-
00681-SRB (W.D. Mo.); Roy’s Furniture Building LLC v. Soc’y Ins., No. 20-cv-04918-JRB-
SMF (N.D. Ill.); Posh KC, LLC, et al. v. The Cincinnati Ins. Co., No. 20-cv-00675 (W.D. Mo.);
Planet Sub Holdings, Inc., et al. v. State Auto Prop. & Cas. Co., Inc,, No. 20-cv-00577 (W.D.
Mo.); Studio 417, Inc. v. Cincinnati Ins. Co., No. 20-CV-03127-SRB (W.D. Mo.).




                                     6 57 Filed 10/08/20 Page 6 of 13
         Case 6:20-cv-03127-SRB Document
applicable law. See Fed. R. Civ. P. 23(g)(1)(A)(ii), (iii). These firms will devote their substantial

resources to representing the putative classes. Id. at (iv) (the court must consider the resources

counsel will commit to representing the class).

              i.   Stueve Siegel Hanson LLP

       Stueve Siegel Hanson LLP is a Kansas City-based firm with a nationwide practice that

focuses on complex commercial and class litigation and trials involving business torts, antitrust,

consumer fraud, and securities violations. The firm has recovered hundreds of millions of dollars

for its individual and class action clients. Detailed information on the firm’s experience and

ability is contained in the attached Declaration of Patrick J. Stueve, Ex. 1.

       The firm has extensive experience serving in leadership roles in complex and class action

litigation throughout the Eighth Circuit and around the country. In this district, Stueve Siegel was

appointed as co-lead counsel in In Re Pre-Filled Propane Tank Marketing and Sales Practices

Litigation, MDL No. 2567, before the Hon. Gary A. Fenner. Previously, the firm has been

appointed to the leadership structure in In re “Simply Orange” Orange Juice Marketing and

Sales Practices Litigation, MDL No. 2361, before the Hon. Fernando J. Gaitan and In re H&R

Block, Inc. Express IRA Marketing Litigation, MDL No. 1786, before the late Hon. Richard E.

Dorr. Mr. Stueve was appointed co-lead counsel and litigation and settlement class counsel by

the Hon. John W. Lungstrum of the District of Kansas in In re Syngenta AG MIR162 Corn

Litigation, MDL No. 2591. Mr. Stueve obtained a $217.7 million jury verdict in favor of a class

of Kansas farmers, before the case eventually settled on a nationwide basis for $1.51 billion,

which is the largest agricultural settlement in U.S. history.

       Stueve Siegel Hanson has a diverse insurance practice. The firm has for years represented

individuals and businesses against insurance companies. Most recently, in July 2020, the Eighth




                                     7 57 Filed 10/08/20 Page 7 of 13
         Case 6:20-cv-03127-SRB Document
Circuit Court of Appeals affirmed a $34.3 million jury verdict against State Farm Life Insurance

Co. for overcharges on life insurance policies in the case of Michael Vogt v. State Farm Life

Insurance Company. The class action was filed in June 2016, in the Western District of Missouri

and tried to verdict in front of the Hon. Nanette K. Laughrey in June 2018. In February 2016,

Mr. Stueve secured final approval from an Indiana court of a $2.25 billion death benefit

settlement of a nationwide class action lawsuit against The Lincoln National Life Insurance

Company over alleged life insurance policy overcharges. In Bezich v. Lincoln National Life

Insurance Company, Mr. Stueve argued and won nationwide class certification in the lower court

and secured a very favorable appellate ruling certifying a nationwide class on all three claims

asserted by Bezich that then led to the settlement covering approximately 77,000 policy owners

across 30 states. The term life insurance certificates issued to class members had a total face

amount of death benefits estimated at $2.25 billion, with a market value of approximately $171.8

million.5

       Mr. Stueve brings experienced counsel from his law firm with him, including Abby

McClellan, Bradley Wilders, and Curtis Shank. Each has significant experience in large,

complex litigation and class actions. Ms. McClellan holds a committee position on the leadership

committees in Taxotere and 3M Earplugs, and has substantial experience in other MDLs. Mr.

Wilders and Mr. Shank each had substantial roles in the Syngenta litigation, including the trial of

the Kansas class action in that MDL.

       In short, Mr. Stueve and Stueve Siegel Hanson are intimately familiar with the law and

claims in this case, and local procedure and practice in this Court. The firm has ample resources


5
 Miller Schirger LLP—co-counsel in these cases with SSH and Langdon & Emison—were also
co-lead counsel in these and other insurance-related cases with Stueve Seigel.




                                        8 57 Filed 10/08/20 Page 8 of 13
            Case 6:20-cv-03127-SRB Document
to staff and finance the prosecution of this action over a period of years, and is committed to

doing so. See Fed. R. Civ. P. 23(g)(1)(A)(iv).

             ii.   Wagstaff Cartmell

       Thomas Rottinghaus has recently worked with a national team of lawyers pursuing

plaintiffs’ claims through fact discovery against a drug distributor in cases pending in the United

States District Court for the Northern District of Ohio. In re: National Prescription Opiate

Litigation, MDL No. 2804. Mr. Rottinghaus has also taken a leadership role (pending

nomination to serve on the Plaintiffs’ Leadership Committee) in the prosecution of nationwide

product liability claims against a leading manufacturer of vena cava filters in California. In Re:

Cordis IVC Filter Cases, JCCP 4977 (Alameda County, Ca.). Mr. Rottinghaus and his firm have

been involved in the prosecution and administration of thousands of product liability claims

against various multiple pelvic mesh manufacturers as part of the largest MDL in the country by

number of cases. Further information regarding Wagstaff & Cartmell’s experience in complex

litigation is set forth in the Declaration of Thomas A. Rottinghaus, Ex. 2.

       Mr. Rottinghaus is overseeing the investigation and prosecution of over 400 business

interruption claims on behalf of businesses in over 40 states against various insurers, including

Cincinnati Insurance Company. He and his firm have devoted significant time and resources to

the pursuit of these claims.

       Equally capable lawyers and legal staff from the Wagstaff & Cartmell firm will provide

significant depth and resources in this case. Tyler Hudson of the firm will be involved in the

prosecution of Plaintiffs’ claims. Mr. Hudson has held leadership roles on behalf of plaintiffs in

class litigation. He was interim co-lead counsel in a putative class action against the dominant

provider of electronic prescription routing services to pharmacies alleging illegal monopolization




                                     9 57 Filed 10/08/20 Page 9 of 13
         Case 6:20-cv-03127-SRB Document
and other antitrust violations by the company and alleged co-conspirators. In re Surescripts

Antitrust Litigation (N.D. Ill.). He has also served as court appointed lead counsel for a certified

class of more than 200,000 merchants suing an independent sales organization for breach of

contract, fraud, and RICO violations, alleging the company engaged in a scheme to overbill

small businesses on credit card processing fees. Skip’s Precision Welding, et al. v. Central

Payment Co. (D. Neb.)

       Sarah Ruane of the firm will also assist in the pursuit of Plaintiffs’ claims. Ms. Ruane has

experience in handling complex claims. She, along with her partners, handled to completion a

sophisticated class action involving excessive oil and battery consumption. See Bang v. BMW of

North America, 2:15-cv-6945 (D.N.J.). She was a member of the team that represented Jackson

County, Missouri in a case seeking certification of a class of detainees alleging poor conditions

inside the Jackson County Detention Center. See Prado v. Jackson County, Missouri, 4:17-cv-

506 (W.D. Mo.). She has been extensively involved in the trial preparation and administration of

hundreds of pelvic mesh claims. In re: Ethicon Inc. Pelvic Repair System Products Liability

Litigation.

       Wagstaff & Cartmell has a proven track record in complex litigation. The firm has held

leadership positions in the following matters:

•      JUUL Labs, Inc., MDL No. 2913 (N.D. Cal.)

•      3M Combat Arms Earplug Products Liability, MDL No. 2885 (N.D. Fla.)

•      In re Ethicon Products Liability Litigation, MDL No. 2327 (S.D. W.V.).

•      In re Cook Medical, Inc., IVC Filters Marketing, Sales and Products Liability Litigation,

       MDL 2570 (S.D. Ind.)

•      In re Avandia, MDL No. 1871 (E.D. Pa.)




                                     10 57 Filed 10/08/20 Page 10 of 13
        Case 6:20-cv-03127-SRB Document
•      In re Zoloft, MDL No. 2342 (E.D. Pa.)

•      In re Depuy Pinnacle Hip Implants, MDL No. 2244 (N.D. Tex.)

•      In re Bextra and Celebrex, MDL 1699 (N.D. Cal.)

Mr. Rottinghaus and Wagstaff Cartmell are knowledgeable of the law and claims in this case as

well as the local procedure and practice of the Court. Wagstaff Cartmell has the necessary

resources to staff and finance the prosecution of this action and is committed to leading this

litigation through its completion.

                                        CONCLUSION

       The proposed leadership structure offers extensive experience, knowledge, and resources

in the field of insurance litigation. Appointing Patrick J. Stueve of Stueve Siegel Hanson and

Thomas A. Rottinghaus of Wagstaff Cartmell as co-lead counsel for the classes will protect the

interests of the putative class members. See Fed. R. Civ. P. 23(g)(4) (class counsel must fairly

and adequately represent the interests of the class). Studio 417 Plaintiffs and Rieger Plaintiffs

respectfully request that the Court adopt their suggested leadership structure and enter the

proposed order submitted herewith.


Date: October 8, 2020                       Respectfully submitted,

                                            STUEVE SIEGEL HANSON LLP

                                            s/ Patrick J. Stueve
                                            Patrick J. Stueve, MO Bar # 13847
                                            Bradley T. Wilders, MO Bar # 78301
                                            Curtis Shank, MO Bar # 66221
                                            Abby E. McClellan, MO Bar # 66069
                                            460 Nichols Road, Suite 200
                                            Kansas City, Missouri 64112
                                            Telephone:      816-714-7100
                                            Facsimile:      816-714-7101
                                            Email:          stueve@stuevesiegel.com
                                            Email:          wilders@stuevesiegel.com
                                            Email:          shank@stuevesiegel.com


                                     11 57 Filed 10/08/20 Page 11 of 13
        Case 6:20-cv-03127-SRB Document
                            Email:       mcclellan@stuevesiegel.com




                            WAGSTAFF & CARTMELL LLP

                             /s/ Thomas A. Rottinghaus
                            Thomas A. Rottinghaus      MO # 50106
                            Tyler W. Hudson            MO # 53585
                            Sarah S. Ruane             MO # 59083
                            4740 Grand Avenue, Suite 300
                            Kansas City, MO 64112
                            (816) 701-1100 (telephone)
                            (816) 531-2372 (facsimile)
                            thudson@wcllp.com
                            trottinghaus@wcllp.com
                            sruane@wcllp.com


                            BOULWARE LAW LLC

                             /s/ Brandon J.B. Boulware
                            Brandon J.B. Boulware        MO # 54150
                            Jeremy M. Suhr               MO # 60075
                            1600 Genessee Street, Suite 416
                            Kansas City, MO 64102
                            Tele: (816) 492-2826
                            Fax: (816) 492-2826
                            brandon@boulware-law.com


                            VOTAVA NANTZ & JOHNSON, LLC

                            BY: /s/ Todd Johnson
                            TODD JOHNSON               MO #48824
                            9237 Ward Parkway, Suite 240
                            Kansas City, MO 64114
                            Tele: (816) 895-8800
                            Fax: (816) 895-8801
                            tjohnson@vnjlaw.com

                            LANGDON & EMISON LLC

                            J. Kent Emison    D. Kan. #78360
                            911 Main Street
                            PO Box 220
                            Lexington, Missouri 64067
                            Phone: (660) 259-6175
                            Fax: (660) 259-4571



                             12 57 Filed 10/08/20 Page 12 of 13
Case 6:20-cv-03127-SRB Document
                            kent@lelaw.com

                            MILLER SCHIRGER LLC

                            John J. Schirger        D. Kan. #78228
                            Matthew W. Lytle       D. Kan. #78109
                            Joseph M. Feierabend D. Kan. #78350
                            4520 Main Street, Suite 1570
                            Kansas City, MO 64111
                            Telephone: (816) 561-6500
                            Facsimile: (816) 561-6501
                            jschirger@millerschirger.com
                            mlytle@millerschirger.com
                            jfeierabend@millerschirger.com

                            SHAFFER LOMBARDO SHURIN, P.C.

                            Richard F. Lombardo KS#22326
                            Dawn M. Parsons KS#16346
                            Michael F. Barzee KS#27217
                            Rachael D. Longhofer KS#25451
                            2001 Wyandotte Street
                            Kansas City, MO 64108
                            816-931-0500
                            816-931-5775 (Fax)
                            rlombardo@sls-law.com
                            dparsons@sls-law.com
                            mbarzee@sls-law.com
                            rlonghofer@sls-law.com

                            Attorneys for Plaintiff and the Proposed Classes




                             13 57 Filed 10/08/20 Page 13 of 13
Case 6:20-cv-03127-SRB Document
